Case: 15-60089      Document: 00513363376         Page: 1    Date Filed: 02/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-60089                                  FILED
                                  Summary Calendar                          February 1, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
HARRIET BETTY MATHITA,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 762 700


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Harriet Betty Mathita, a native and citizen of Kenya, seeks review of a
decision by the Board of Immigration Appeals (BIA) affirming an order by the
immigration judge (IJ) removing Mathita to Kenya. We review the BIA’s
decision and the IJ’s decision to the extent the BIA relied on it. See Ahmed v.
Gonzales, 447 F.3d 433, 437 (5th Cir. 2006).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60089     Document: 00513363376     Page: 2   Date Filed: 02/01/2016


                                  No. 15-60089

      Mathita conceded removability for overstaying a visa in 2005. The IJ
declined to grant relief on her linked claims for adjustment of status and
waiver of inadmissibility because the applications were incomplete. Mathita
has abandoned any appeal of this ruling by failing to raise the issues in her
petition for review. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      The IJ deemed Mathita to have abandoned her claims for withholding of
removal and relief under the Convention Against Torture because she did not
present them within the deadline set by the IJ. Mathita argues that those
claims were constructively presented in an attachment to her application for a
waiver of inadmissibility, and that the IJ should have granted a “short recess”
to allow her to litigate those claims. She does not show that the IJ abused his
discretion by declining to grant a continuance so that she could present those
claims. See Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008). Moreover,
the IJ was permitted to “set and extend time limits for the filing of applications
and,” when applications are not filed within those time limits, the opportunity
to file them “shall be deemed waived.” 8 C.F.R. § 1003.31(c).
      In addition, Mathita contends that the IJ failed to “adequately”
adjudicate her application for cancellation of removal. During a hearing, the
IJ stated without objection or argument that cancellation was precluded by
Mathita’s criminal convictions for theft and fraud. Such convictions typically
disqualify an alien from discretionary cancellation of removal. See 8 U.S.C.
§ 1229b(b)(1); cf. Nino v. Holder, 690 F.3d 691, 694-95 (5th Cir. 2012) (holding
that a state fraud conviction precluded cancellation); Hyder v. Keisler, 506 F.3d
388, 391-92 (5th Cir. 2007) (holding that a federal social-security fraud
conviction precluded cancellation). Mathita makes no effort to show what
might have been accomplished by further adjudication beyond the IJ’s
uncontested ruling.



                                        2
    Case: 15-60089    Document: 00513363376    Page: 3   Date Filed: 02/01/2016


                                No. 15-60089

      In any event, Mathita’s claims ultimately fail because they are wholly
conclusional and unsupported by any legal analysis or authority.            See
Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). The petition for review is DENIED.




                                      3